Exhibit 10.51

 

Published CUSIP Number:                     

 

TERM LOAN AGREEMENT

 

among

 

SHURGARD STORAGE CENTERS, INC.

 

CERTAIN LENDERS

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

April 15, 2004

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

 

[GRAPHIC]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

   1 Section 1.1      Certain Defined Terms    1 Section 1.2      Incorporation
by Reference    6 Section 1.3      General Principles Applicable to Definitions
   6 Section 1.4      Accounting Terms    6

ARTICLE 2 THE LOAN

   7 Section 2.1      The Loan    7 Section 2.2      Notice of Borrowing    7
Section 2.3      Agent’s Right to Fund    8 Section 2.4      Repayment of
Principal    8 Section 2.5      Interest on Term Loans    8 Section 2.6     
Notes    11 Section 2.7      Manner of Payments    12 Section 2.8      Fee
Letter    12 Section 2.9      Sharing of Payments, Etc    12 Section 2.10   
Prepayments    13

ARTICLE 3 CONDITIONS TO LOANS

   13 Section 3.1      Conditions to Term A Loan    13 Section 3.2     
Conditions to Term B Loan    15

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   15 Section 4.1      Incorporation by Reference of Representations and
Warranties    15 Section 4.2      Pro Forma Financial Information    16 Section
4.3      Disclosure Letter    16

ARTICLE 5 AFFIRMATIVE COVENANTS

   16 Section 5.1      Incorporation by Reference of Affirmative Covenants    16
Section 5.2      Use of Proceeds from Loan    16 Section 5.3      Expenses of
Administering Loan    16 Section 5.4      Public Information    16

ARTICLE 6 NEGATIVE COVENANTS

   17 Section 6.1      Incorporation by Reference of Negative Covenants    17

ARTICLE 7 EVENTS OF DEFAULT

   17 Section 7.1      Incorporation by Reference of Events of Default    17
Section 7.2      Cross-Default    17 Section 7.3      Waiver of Default    18

 

i



--------------------------------------------------------------------------------

ARTICLE 8 AGENT

   18 Section 8.1      Authorization and Action    18 Section 8.2      Duties
and Obligations    19 Section 8.3      Dealings Between Agent and Borrower    20
Section 8.4      Lender Credit Decision    20 Section 8.5      Indemnification
   20 Section 8.6      Successor Agent    20 Section 8.7      Application of
Article 8    21

ARTICLE 9 MISCELLANEOUS

   21 Section 9.1      No Waiver; Remedies Cumulative    21 Section 9.2     
Governing Law    21 Section 9.3      Consent to Jurisdiction; Waiver of
Immunities    21 Section 9.4      Jury Waiver    22 Section 9.5      Notices   
22 Section 9.6      Assignment    22 Section 9.7      Severability    23 Section
9.8      Survival; Discharge    23 Section 9.9      Executed in Counterparts   
23 Section 9.10    Confidentiality    23 Section 9.11    USA Patriot Act Notice
   24 Section 9.12    Provisions Incorporated by Reference    24 Section 9.13   
Entire Agreement; Amendment, Etc    24 Section 9.14    Effective Date    25
Section 9.15    Set Off    25

 

SCHEDULES

    

Schedule 1

   Prepayment Fee

EXHIBITS

    

Exhibit A

   Form of Promissory Note

Exhibit B

   Form of Guaranty

Exhibit C

   Interest Rate Notice

Exhibit D

   Form of Legal Opinion

 

ii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (“Agreement”) is made as of April 15, 2004, by and
among the Lenders, BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for the Lenders (“Agent”), and SHURGARD STORAGE CENTERS,
INC., a Washington corporation (“Borrower”).

 

RECITALS

 

WHEREAS, Borrower, Revolving Facility Lenders, and Revolving Loan Agent are
parties to that certain Third Amended and Restated Loan Agreement dated as of
February 26, 2001 (after giving effect to all amendments in effect as of the
date hereof, including the amendment described in Section 3.1(h) hereof, the
“Revolving Loan Agreement”); and

 

WHEREAS, Borrower has requested that Lenders provide a term loan facility that
will enable Borrower to reduce the outstanding amount of the Revolving Loans
under the Revolving Loan Agreement, and Lenders are willing to do so on the
terms and conditions set forth herein;

 

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“Adjusted Eurodollar Rate” means 1.25% per annum plus a fraction whose numerator
is the applicable Eurodollar Rate and whose denominator is one minus the
aggregate of the reserve percentages (including, without limitation, any basic,
supplemental, marginal or emergency reserves) expressed as a decimal established
by the Board for Governors of the Federal Reserve System or other banking
authority to which Lenders are subject for Eurocurrency Liability (as defined in
Regulation D of such Board of Governors). For purposes of this definition, each
Eurodollar Loan shall be deemed to constitute a Eurocurrency Liability and be
subject to the reserve requirements of Regulation D, except that, in no event,
shall any adjustment be made to the Adjusted Eurodollar Rate for any such
reserve requirement unless the affected Lender provides Borrower with an
Officer’s Certificate stating that the amount of the adjustment to the Adjusted
Eurodollar Rate applicable to such Lender’s Eurodollar Loans is not greater than
Borrower’s pro rata share of such Lender’s total reserve requirement for all its
Eurocurrency Liabilities (such pro rata share equaling a fraction whose
numerator is the aggregate amount of Borrower’s Eurodollar Loans from such
Lender and whose denominator is the total amount of such Lender’s Eurocurrency
Liabilities).

 

“Affiliate” means (i) any Person controlling, controlled by, or under direct or
indirect common control with, Borrower, any Guarantor, or any Potential
Guarantor; (ii) any general or limited partner of any Guarantor, Potential
Guarantor or any Person referred to in clause (i)

 

1



--------------------------------------------------------------------------------

above that is a general or limited partnership; (iii) any member or manager of
any Guarantor, Potential Guarantor or any Person referred to in clause (i) above
that is a limited liability company; (iv) any Person that owns 10% or more of
any voting class of ownership interest of Borrower or of any Guarantor,
Potential Guarantor or any Person referred to in clause (i) above that is a
corporation. For purposes of this definition, “control,” when used with respect
to a specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agent” means Bank of America as Administrative Agent and any successor agent
selected pursuant to Section 8.6.

 

“Agreement” means this Term Loan Agreement.

 

“Applicable Interest Period” means, with respect to any portion of the Loan that
bears interest at a particular Applicable Interest Rate, the period commencing
on the effective date of an Interest Rate Notice provided in respect of such
portion of the Loan pursuant to Section 2.5(b) and ending:

 

(a) One week and one, two, three or six months thereafter in the case of a
Eurodollar Loan as specified in the Interest Rate Notice given by Borrower in
respect of such Eurodollar Loan;

 

(b) On the Maturity Date in the case of a Prime Rate Loan.

 

“Applicable Interest Rate” means the Adjusted Eurodollar Rate or the Prime Rate.

 

“Bank of America” means Bank of America, N.A., a national banking association,
and any Successor.

 

“Borrower” means Shurgard Storage Centers, Inc., a Washington corporation, and
any Successor.

 

“Borrower’s Bank Account” means Account No. 67539510 maintained by Borrower with
Revolving Loan Agent.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
banks are authorized or obligated to close in Seattle, Washington.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, its obligation to make the Term
A Loan and the Term B Loan.

 

“Consolidated Financial Statements” means Borrower’s consolidated financial
statements.

 

2



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means any Subsidiary other than Shurgard Europe whose
financial statements are consolidated with Borrower’s financial statements under
generally accepted accounting principles.

 

“Default” means any event which but for the passage of time, the giving of
notice, or both would be an Event of Default.

 

“Effective Date” has the meaning set forth in Section 9.14.

 

“Eurodollar Business Day” means any Business Day when the London Interbank
Market is open for business.

 

“Eurodollar Loan” means any portion of the Loan that bears interest at the
Adjusted Eurodollar Rate or, if the context so indicates, that portion of a Term
Loan advance that bears interest at the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Applicable Interest Period, an interest rate per annum equal to the offered rate
for deposits in U.S. Dollars for the Applicable Interest Period commencing on
the first day of such Applicable Interest Period (the “Reset Date”) which
appears on the display designated as the “LIBO” page in the Reuter Monitor Money
Rates Service (or such other page as may replace the LIBO page on that service
for the purpose of displaying London inter-bank offered rates of major banks) as
of 11:00 a.m., London time, on the day that is two Business Days preceding the
Reset Date. If at least two such offered rates appear on such Reuter’s screen
LIBO page, the Eurodollar Rate in respect of that Reset Date will be the
arithmetic mean of such offered rates. In the event such Reuters screen LIBO
page is not published, the Eurodollar Rate shall be determined from an
alternate, generally-recognized source mutually agreeable to Agent and Borrower,
and, in the absence of such agreement, Borrower shall not have an option to
select the Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning given in Section 9.1 of the Revolving Loan
Agreement incorporated herein by reference.

 

“Federal Funds Rate” has the meaning given in Section 2.3.

 

“Fee Letter” means the letter dated March 18, 2004 from Bank of America and Banc
of America Securities LLC to Borrower covering various fees and costs related to
the credit facilities contemplated by this Agreement.

 

“Funded Pro Rata Share” means, with respect to any Lender, a fraction whose
numerator is the outstanding principal amount of such Lender’s Loans and whose
denominator is the total outstanding principal amount of the Loan.

 

“GAAP Consolidated Subsidiary” means any Subsidiary whose financial statements
are consolidated with Borrower’s financial statements under generally accepted
accounting principles.

 

“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any State
or any foreign country or any political subdivision of any thereof or any
branch, department, agency, instrumentality, court, tribunal or regulatory
authority which constitutes a part or exercises any sovereign power of any of
the foregoing.

 

“Guaranties” means the Guaranty Agreements of even date herewith executed by
each Guarantor in favor of Agent and Lenders in substantially the form of
Exhibit B hereto.

 

“Guarantors” means SSC Evergreen, Inc., Shurgard Institutional Fund LP, Shurgard
Evergreen Limited Partnership, Shurgard Texas Limited Partnership,
Shurgard/Fremont Partners I, and Shurgard/Fremont Partners II, together with any
other Persons that may from time to time execute Guaranties in favor of Agent
and Lenders.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any obligations of any other Person in any manner, whether
direct or indirect, but only to the extent that the guarantied obligations of
such other Person constitute “Liabilities” as defined in the Revolving Loan
Agreement. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount of the Liabilities in respect of which such
Guaranty Obligation is made (or, in the case of Guaranty Obligations in the form
of letters of credit issued for the account of any Person to support the
Liabilities of another Person, the maximum amount available to be drawn under
such letter of credit).

 

“Interest Rate Notice” shall have the meaning given in Section 2.5(b).

 

“Lenders” means the financial institutions listed on the signature page of this
Agreement, and their respective Successors, and any additional lenders to whom
any of the foregoing Lenders assigns its interest in the Loan Documents pursuant
to this Agreement.

 

“Loan” means the Term Loans or, when used in the context of a particular Lender,
the Term Loans by such Lender.

 

“Loan Documents” means this Agreement, the Notes, the Guaranties and the Fee
Letter.

 

“Majority Lenders” means one or more Lenders which together have 50.1 % or more
of the Loan or, if no portion of the Loan is outstanding, of the commitment to
make the Loan.

 

“Maturity Date” means February 26, 2005.

 

“Notes” has the meaning given in Section 2.6.

 

“Notice of Borrowing” has the meaning given in Section 2.2.

 

“Officer’s Certificate” means a certificate executed and delivered on behalf of
Borrower by its Chief Financial Officer or his designee.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, partnership, corporation, business trust,
unincorporated organization, joint venture, association, joint stock company,
estate, limited liability company, or any governmental entity, department,
agency or political subdivision thereof.

 

“Potential Guarantors” means SSC Property Holdings, Inc., a Delaware
corporation, and any other Subsidiaries designated by Borrower as Potential
Guarantors. Any Subsidiary that has been so designated shall remain a “Potential
Guarantor” until such time as it becomes a Guarantor.

 

“Prime Rate” means, on any day, Agent’s publicly announced prime rate of
interest at its principal office (which prime rate is a reference rate and not
necessarily the lowest rate of interest charged by Agent to its prime
customers), changing as such prime rate changes.

 

“Prime Rate Loan” means any portion of a Loan that bears interest at the Prime
Rate.

 

“Pro Rata Share” means, with respect to each Lender, the percentage set forth
opposite such Lender’s signature on the signature pages at the end of this
Agreement.

 

“Property” means any real or personal property in which Borrower or any
Subsidiary now or hereafter holds an ownership or leasehold interest.

 

“Revolving Facility Lenders” means Bank of America, N.A.; Commerzbank
Aktiengesellschaft, New York and Grand Cayman Branches; KeyBank National
Association; Bank Hapoalim B.M.; The Bank of Nova Scotia; Bank One, NA; Fleet
National Bank; LaSalle Bank National Association; Suntrust Bank; U.S. Bank
National Association; Washington Mutual Bank; and their respective Successors,
and any additional lenders to whom any of the foregoing Lenders assigns its
interest in the Loan Documents pursuant to the Revolving Loan Agreement.

 

“Revolving Loan Agent” means the Administrative Agent from time to time under
the Revolving Loan Agreement.

 

“Revolving Loan Agreement” has the meaning set forth in the Recitals hereof.

 

“Revolving Loans” means the Revolving Loans outstanding under the Revolving Loan
Agreement.

 

“Shurgard Europe” means Shurgard Self Storage SCA (formerly Benelux & Co.
S.C.A.), a societe en commandite par actions under Belgian law, together with
any entity that is consolidated or unconsolidated therewith.

 

“Shurgard Evergreen Limited Partnership” means Shurgard Evergreen Limited
Partnership, a Delaware limited partnership.

 

“Shurgard/Fremont Partners I” means Shurgard/Fremont Partners I, a Washington
general partnership.

 

“Shurgard/Fremont Partners II” means Shurgard/Fremont Partners II, a Washington
general partnership.

 

5



--------------------------------------------------------------------------------

“Shurgard Institutional Fund LP” means Shurgard Institutional Fund L.P., a
Washington limited partnership.

 

“SSC Evergreen, Inc.” means SSC Evergreen, Inc., a Delaware corporation.

 

“Subsidiary” shall mean any Person of which Borrower directly or indirectly
holds 10% or more of any voting class of ownership interest.

 

“Successor” means, for any corporation or banking association, any successor by
merger or consolidation, or by acquisition of substantially all of the assets of
the predecessor.

 

“Tax” means, for any person, any tax, assessment, duty, levy, impost or other
charge imposed by any Governmental Authority on such person or on any property,
revenue, income, or franchise of such person and any interest or penalty with
respect to any of the foregoing.

 

“Term A Loan” has the meaning given in Section 2.1 (a).

 

“Term B Loan” has the meaning given in Section 2.1(b).

 

“Term Loans” means the Term A Loan and Term B Loan.

 

Section 1.2 Incorporation by Reference. Any capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
given to such terms in the Revolving Loan Agreement as of the date hereof, and
any future amendment or termination of the Revolving Loan Agreement shall not
affect the definitions of such terms.

 

Section 1.3 General Principles Applicable to Definitions. Definitions given
herein shall be equally applicable to both singular and plural forms of the
terms therein defined and references herein to “he” or “it” shall be applicable
to persons whether masculine, feminine or neuter. References herein to any
document including, but without limitation, this Agreement shall be deemed a
reference to such document as it now exists, and as, from time to time
hereafter, the same may be amended. References herein to a “person” or “persons”
shall be deemed to be references to an individual, corporation, partnership,
trust, unincorporated association, joint venture, joint-stock company,
government (including political subdivisions), Governmental Authority or agency
or any other entity. References herein to any section, subsection, schedule or
exhibit shall, unless otherwise indicated, be deemed a reference to sections and
subsections within and schedules and exhibits to this Agreement.

 

Section 1.4 Accounting Terms. Except as otherwise provided herein, accounting
terms not specifically defined shall be construed, and all accounting procedures
shall be performed, in accordance with generally accepted United States
accounting principles. Unless otherwise indicated, any reference to a “fiscal
quarter” shall mean a fiscal quarter of Borrower.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

 

THE LOAN

 

Section 2.1 The Loan.

 

(a) Term A Loan. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make a term loan to the Borrower (“Term A Loan”) on
the date hereof in the principal amount of such Lender’s Pro Rata Share of Fifty
Million Dollars ($50,000,000); provided that, if the conditions set forth in
Section 3.1 are not fulfilled to Agent’s good faith satisfaction on the date
hereof, each Lender’s commitment to lend under this Section 2. l(a) shall be
immediately terminated.

 

(b) Term B Loan. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make a term loan to the Borrower (“Term B Loan”) upon
fulfillment to Agent’s satisfaction of the applicable conditions set forth in
Section 3.2 in the principal amount of such Lender’s Pro Rata Share of Fifty
Million Dollars ($50,000,000); provided that, if the conditions set forth in
Section 3.2 are not fulfilled to Agent’s good faith satisfaction within ninety
(90) days after the date of this Agreement, each Lender’s commitment to lend
under this Section 2.1(b) shall be immediately terminated.

 

Section 2.2 Notice of Borrowing. For each requested Term Loan, Borrower shall
give Agent prior notice (a “Notice of Borrowing”) specifying the date of a
requested borrowing (which must be a Business Day) and the amount thereof. Each
Notice of Borrowing shall be in writing and shall be signed by a duly authorized
representative of Borrower. Borrower shall provide Agent a list of persons
authorized to sign Notices of Borrowing on behalf of Borrower together with
specimen signatures of such persons. Borrower may modify such list of authorized
signers from time to time by giving written notice of such modification to Agent
and shall promptly notify Agent in writing if any person on such list ceases to
be such an authorized signer. Until Agent receives written notice from Borrower
to the contrary, Agent shall be entitled to treat as authentic and duly
authorized any Notice of Borrowing that purports to be signed by any person on
the then-current list of authorized signers. Except as otherwise required in
Section 2.5(b) with respect to Eurodollar Loans, Borrower may give a Notice of
Borrowing prior to 11:00 a.m. (Seattle time) on the Business Day immediately
preceding the Business Day that Borrower requests that the Term Loan be made.
Each Notice of Borrowing shall be irrevocable and shall be deemed to constitute
a representation and warranty by Borrower that, as of the date of such notice,
(a) the statements set forth in Article 4 are true and correct, (b) no Default
or Event of Default has occurred and is continuing or will result from
disbursement of the requested Term Loan, and (c) the person signing such Notice
of Borrowing is duly authorized to do so. Each Term Loan requested by Borrower
under this Section 2.2 shall be in an amount of not less than $50,000,000. On
receipt of a Notice of Borrowing, Agent shall promptly notify each Lender by
telephone, telex or telefax of the date of the applicable Term Loan. Each Lender
shall before 1:00 p.m. (Seattle time) on the date of the applicable Term Loan,
pay such Lender’s Pro Rata Share of the aggregate principal amount of the
applicable Term Loan in immediately available funds to Agent at its Credit
Services department, Concord, California. Upon receipt of funds from the
Lenders, the Agent will promptly make the proceeds of such Term Loan available
to the Borrower by depositing them to Borrower’s Bank Account and any funds so
deposited shall be presumed to be for the benefit of Borrower. Borrower hereby
irrevocably authorizes and

 

7



--------------------------------------------------------------------------------

directs Revolving Loan Agent to immediately withdraw the proceeds of each Term
Loan from Borrower’s Bank Account and disburse such proceeds to the Revolving
Facility Lenders to reduce the aggregate outstanding principal amount of all
Revolving Loans.

 

Section 2.3 Agent’s Right to Fund. In the event that, prior to making the
applicable Term Loan available to Borrower, Agent has received from any Lender a
confirmation that such Lender’s Pro Rata Share of the applicable Term Loan has
been sent to Agent by wire transfer together with the wire transfer sequencing
numbers related thereto, Agent may assume that such Lender has made such funds
available on the date such Term Loan is to be made in accordance with Section
2.2 and Agent may, in reliance upon such assumption, make available to Borrower
on such date a corresponding amount. If and to the extent that Agent has not,
for any reason, received such corresponding amount by the close of business on
the day such amount was to be made available, such Lender shall pay to Agent
forthwith on demand such corresponding amount, together with interest thereon
for each day from the date such amount is made available to Borrower until the
date such amount is repaid to Agent, at the Federal Funds Rate, in the event
Agent does not receive such amount from such Lender within one (1) Business Day
after Agent’s demand therefor, then Borrower agrees to pay Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to Agent, at the Applicable Interest Rate. Any such repayment
by Borrower shall be without prejudice to any rights it may have against the
Lender that has failed to make available its funds for any requested borrowing.
As used herein “Federal Funds Rate” means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on transactions received by Agent from three federal funds brokers of recognized
standing selected by Agent.

 

Section 2.4 Repayment of Principal.

 

(a) Scheduled Repayments. Borrower shall repay the principal amount of the Loan
on or before the Maturity Date.

 

Section 2.5 Interest on Term Loans.

 

(a) General Provisions. Borrower agrees to pay to Lenders interest on the unpaid
principal amount of the Loan from the date hereof until the Loan shall be due
and payable at a per annum rate equal to the Applicable Interest Rate. Interest
on any past due amount of the Loan (whether at maturity, upon acceleration,
mandatory prepayment or otherwise) shall accrue, at a per annum rate equal to
three percent (3%) above the Prime Rate. Accrued but unpaid interest on the
Eurodollar Loan shall be paid in arrears on the last day of the Applicable
Interest Period and, in addition, for the Eurodollar Loan having an Applicable
Interest Period longer than three months, at the end of the first three months
of such Applicable Interest Period. Accrued but unpaid interest on the Prime
Rate Loan shall be paid in arrears on the first Business Day of each calendar
month and at the Maturity Date. Notwithstanding the foregoing, accrued interest
on the Loan shall be payable on demand after the occurrence of an Event of
Default.

 

8



--------------------------------------------------------------------------------

Computations of interest shall be made on the basis of a year of three hundred
sixty (360) days for Eurodollar Loans, and on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days, as the
case may be) for Prime Rate Loans, for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable.

 

(b) Selection of Alternative Rates.

 

(i) Borrower may, subject to the requirements of this Section 2.5(b), on at
least three Eurodollar Business Days’ prior notice, elect to have interest
accrue on either Term Loan or any portion thereof or on all or any portion of
the Loan already outstanding at the Adjusted Eurodollar Rate for an Applicable
Interest Period. Such notice (herein, an “Interest Rate Notice”) shall be given
in writing and shall be deemed delivered when received by Agent except that an
Interest Rate Notice received by Agent after 11:00 a.m., Seattle time, on any
Business Day, shall be deemed to have been delivered or received on the next
Business Day. Each written Interest Rate Notice shall be in substantially the
form of Exhibit C hereto. Any such Interest Rate Notice shall be irrevocable and
shall constitute a representation and warranty by Borrower that (1) as of the
date of such Interest Rate Notice, the statements set forth in Article 4 are
true and correct and (2) no Default or Event of Default has occurred and is
continuing or will result from disbursement of the requested loan.

 

(ii) The ability of Borrower to select the Adjusted Eurodollar Rate to apply to
the Loan or any portion thereof shall be subject to the following conditions:
(1) Borrower shall have selected no more than ten (10) different Adjusted
Eurodollar Rates or Applicable Interest Periods to be applicable to portions of
the Loan at any single time; (2) the Adjusted Eurodollar Rate may not be
selected for any portion of the Loan which is already accruing interest at the
Adjusted Eurodollar Rate unless such selection is only to become effective at
the maturity of the Applicable Interest Period then in effect; (3) Agent shall
not have given notice pursuant to Section 2.5(c) that the Adjusted Eurodollar
Rate selected by Borrower is not available; (4) no Default or Event of Default
shall have occurred and be continuing; and (5) if Borrower elects to have some
portion (but less than all) of the Loan accrue interest at the Adjusted
Eurodollar Rate, such election shall cause a portion of each Lender’s
outstanding Loan to accrue interest at such rate in proportion to their
respective Funded Pro Rata Shares.

 

(iii) In the absence of an effective request for the application of the Adjusted
Eurodollar Rate, the Loan or the remaining portions thereof shall accrue
interest at the Prime Rate.

 

(iv) The Interest Rate Notice may be given with and contained in any Notice of
Borrowing provided that the requisite number of days for prior notice for both
the borrowing and the selection of the Adjusted Eurodollar Rate shall be
satisfied.

 

(v) If Borrower delivers an Interest Rate Notice with any Notice of Borrowing
for a Term Loan and Borrower thereafter declines to take such Term Loan or a
condition precedent to the making of such Term Loan is not satisfied or waived,
Borrower shall indemnify Agent and each Lender for all losses and any costs
which Agent or any Lender may sustain as a consequence thereof including,
without limitation, the costs of reemployment of

 

9



--------------------------------------------------------------------------------

funds at rates lower than the cost to Lenders of such funds. A certificate of
Agent or any Lender setting forth the amount due to it pursuant to this Section
2.5(b)(v) and the basis for, and the calculation of, such amount shall be prima
facie evidence of the amount due to it hereunder, absent a showing by Borrower
of manifest error. Payment of the amount owed shall be due within 15 days after
Borrower’s receipt of such certificate.

 

(c) Unavailable Adjusted Eurodollar Rate. If, for any reason, any Lender
determines that a fair and adequate means does not exist for establishing the
Adjusted Eurodollar Rate or that the making or continuation of any Eurodollar
Loan by such Lender has become unlawful, then such Lender may give notice of
that fact to Agent and Borrower and such determination shall become conclusive
and binding absent manifest error. After such notice has been given and until
the Lender notifies Borrower and Agent that the circumstances giving rise to
such notice no longer exist, such rate shall no longer be available. Any
subsequent request by Borrower to have interest accrue at such rate shall be
deemed to be a request for interest to accrue at the Prime Rate unless Borrower
elects to select another Applicable Interest Rate which is not unavailable and
gives the requisite number of days notice to select such rate. If the Lender
shall thereafter determine to permit borrowing at such rate, the Lender shall
notify Borrower and Agent in writing of that fact, and Borrower shall then once
again become entitled to request that such rate apply to the Loan in accordance
with Section 2.5(b) hereof.

 

(d) Compensation for Increased Costs. In the event that after the date hereof
any change occurs in any applicable law, regulation, treaty or directive or
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof, or any condition is imposed by any
Governmental Authority after the date hereof or any change occurs in any
condition imposed by any Governmental Authority on or prior to the date hereof
which:

 

(i) Subjects any Lender to any Tax (other than any Tax measured by a Lender’s
net income or gross revenues), or changes the basis of taxation of any payments
to any Lender on account of principal of or interest on any Eurodollar Loan, the
Notes (to the extent the Notes evidence a Eurodollar Loan) or fees in respect of
the Lender’s obligation to make Eurodollar Loans or other amounts payable with
respect to its Eurodollar Loans; or

 

(ii) Imposes, modifies or determines to be applicable any reserve, deposit or
similar requirements against any assets held by, deposits with or for the
account of, or loans or commitments by, any office of the Lender in connection
with its Eurodollar Loans to the extent the amount of which is in excess of, or
was not applicable at the time of computation of, the amounts provided for in
the definition of such Eurodollar Loan; or

 

(iii) Affects the amount of capital required to be maintained by banks generally
or corporations controlling banks and any Lender determines the amount by which
the Lender or any corporation controlling the Lender is required to maintain or
increase its capital is increased by, or based upon, the existence of this
Agreement or of the Lender’s Eurodollar Loans or commitment to make Eurodollar
Loans hereunder; or

 

(iv) Imposes upon any Lender any other condition with respect to its Eurodollar
Loans or its commitment to make Eurodollar Loans;

 

10



--------------------------------------------------------------------------------

which, as a result thereof, (1) increases the cost to any Lender of making or
maintaining its Loan or its commitment to lend hereunder, or (2) reduces the net
amount of any payment received by any Lender in respect of its Loan (whether of
principal, interest, commitment fees or otherwise), or (3) requires the Lender
to make any payment on or calculated by reference to the gross amount of any sum
received by it in respect of its Eurodollar Loans, in each case by a material
amount, then and in any such case Borrower shall pay to Agent for the account of
such Lender on demand such amount or amounts as will compensate such Lender for
any increased cost, deduction or payment actually incurred or made by such
Lender. The demand for payment by any Lender shall be delivered to both Agent
and Borrower and shall state the subjection or change which occurred or the Tax,
reserve, deposit or capital requirements or other conditions which have been
imposed upon such Lender or the request, direction or requirement with which it
has complied, together with the date thereof, the amount of such cost, reduction
or payment and the manner in which such amount has been calculated. Any such
demand for payment shall be accompanied by an Officer’s Certificate from the
affected Lenders stating that the amount assessed against Borrower with respect
to such Lender’s Eurodollar Loans is not greater than Borrower’s pro rata share
of the amount assessed against all such Lender’s Eurodollar Loans (such pro rata
share equaling a fraction whose numerator is the aggregate amount of Borrower’s
Eurodollar Loans from such Lender and whose denominator is total amount of all
such Lender’s Eurodollar Loans that are subject to the increased costs,
reduction in payment or additional payment referred to in clauses (1), (2) or
(3) above). The statement of any Lender as to the additional amounts payable
pursuant to this Section 2.5(d) shall be, absent manifest error, prima facie
evidence of the amounts due hereunder.

 

The protection of this Section 2.5(d) shall be available to each Lender
regardless of any possible contention of invalidity or inapplicability of the
relevant law, regulation, treaty, directive, condition or interpretation thereof
provided that no amount shall be owing under this Section 2.5(d) to the extent
it is caused or triggered by such Lender’s negligence or willful misconduct. In
the event that Borrower pays any Lender the amount necessary to compensate such
Lender for any charge, deduction or payment incurred or made by such Lender as
provided in this Section 2.5(d) and such charge, deduction or payment or any
part thereof is subsequently returned to the Lender as a result of the final
determination of the invalidity or inapplicability of the relevant law,
regulation, treaty, directive or condition, then such Lender shall remit to
Borrower the amount paid by Borrower which has actually been returned to the
Lender (together with any interest actually paid to the Lender on such returned
amount). Borrower shall not be obligated to pay any amount under this Section
2.5(d) with respect to any Applicable Interest Period prior to the Applicable
Interest Period during which the affected Lender provides notice to Borrower
that such additional payment shall be assessed.

 

Section 2.6 Notes. Each Lender’s Term Loans shall be evidenced by a promissory
note of Borrower substantially in the form attached to this Agreement as Exhibit
A, payable to the order of such Lender, in the face amount of such Lender’s Pro
Rata Share of the Commitment (the “Notes”). Agent is hereby authorized to record
the date and amount of the Term Loans, the Applicable Interest Rate, the
Applicable Interest Period and the date and amount of each payment of principal
and interest thereon on a schedule annexed to or kept in respect of the Notes.
Any such recordation by Agent shall constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that the failure to
make any such

 

11



--------------------------------------------------------------------------------

recordation or any error in any such recordation shall not affect the
obligations of Borrower hereunder or under the Notes.

 

Section 2.7 Manner of Payments.

 

(a) Place and Form of Payments. All payments of principal and interest on the
Loan and all other amounts payable hereunder or under any other Loan Document by
Borrower to Agent or any Lender shall be made by paying the same, without setoff
or deduction, in United States Dollars and in immediately available funds to
Agent at its Credit Services department, Concord, California not later than
12:00 noon, Seattle time, on the date on which such payment shall become due.

 

(b) Payments on Non-Business Days. Whenever any payment hereunder or under any
other Loan Document shall be stated to be due or whenever the last day of any
Applicable Interest Period would otherwise occur on a day other than a Business
Day, such payment shall be made and the last day of such Applicable Interest
Period shall occur on the next succeeding Business Day and such extension of
time shall in such case be included in the computation and payment of interest
or commitment fees, as the case may be, unless, in the case of an Applicable
Interest Period with respect to a Eurodollar Loan, such extension would cause
such payment to be made or the last date of such Applicable Interest Period to
occur in the next following calendar month, in which case such payment shall be
made and the last day of such Applicable Interest Period shall occur on the next
preceding Business Day.

 

(c) Order of Application. Any payment or other amount received by Agent in
respect of the Loan shall be applied in the following order (i) first, to
Agent’s fees set forth in the Fee Letter to the extent then due and to expenses
or indemnities then due and owing to Agent pursuant to the terms hereof; (ii)
second, to any other fees of Agent and any fees, expenses or indemnities owing
to any Lender pursuant to the terms hereof (if such payment or other amount is
insufficient to satisfy all such fees, expenses and indemnities, then each
Lender shall receive its pro rata share of such amounts calculated in accordance
with the amount of such fees, expenses and indemnities owing to each Lender);
(iii) third, to accrued and unpaid interest then due and owing on the Loan (to
be distributed by Agent to the Lenders in accordance with their respective
Funded Pro Rata Shares); (iv) fourth, to the remaining unpaid principal amount
of the Loan (to be distributed by Agent to Lenders in accordance with their
respective Funded Pro Rata Shares); and (v) fifth, to any other amounts owing
under the Loan Documents (to be distributed by Agent to Lenders in accordance
with their respective Funded Pro Rata Shares).

 

Section 2.8 Fee Letter. Borrower shall pay all fees and other amounts that it is
required to pay under the Fee Letter to such parties, in such amounts and on
such dates as are provided by the Fee Letter.

 

Section 2.9 Sharing of Payments, Etc. If any Lender shall obtain any payment in
respect of the obligations under the Loan Documents (whether voluntary or
involuntary, through the exercise of any right of setoff or otherwise) in excess
of the amount it would have received if all payments had been made directly to
Agent and apportioned in accordance with the terms of Section 2.7(c)(iii)
through 2.7(c)(vii), such Lender shall forthwith purchase from the other Lenders
such participations in the Loans made by them to Borrower as may be necessary to

 

12



--------------------------------------------------------------------------------

cause such excess payment to be apportioned in accordance with the terms of
Section 2.7(c)(iii) through 2.7(c)(vii); provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, the purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered by the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.9 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation. Agent’s books and
records shall constitute prima facie evidence of the accuracy of the information
recorded therein and any statement by Agent calculating the amount due from any
Lender shall be prima facie evidence thereof absent a showing by such Lender of
manifest error.

 

Section 2.10 Prepayments. Prime Rate Loans may be repaid at any time without
penalty or premium. If a Eurodollar Loan is paid prior to the end of the
Applicable Interest Period, a prepayment fee calculated in the manner set forth
in Schedule 1 shall be assessed and paid at the time of such payment. Such fee
shall be calculated by Agent, and such calculation shall be binding evidence of
the amount due hereunder absent a showing by Borrower of manifest error. Such
fee shall apply in all circumstances where a Eurodollar Loan is paid prior to
the end of the Applicable Interest Period, regardless of whether such payment is
voluntary, mandatory (including, without limitation, payments required pursuant
to Section 2.4(b)) or the result of Agent’s or Lenders’ collection efforts.
Amounts prepaid under the Notes shall not be available for readvance.

 

ARTICLE 3

 

CONDITIONS TO LOANS

 

Section 3.1 Conditions to Term A Loan. In addition to the conditions set forth
in Section 3.2, the obligation of each Lender to make the Term A Loan on the
date of this Agreement, and the obligation of Agent on the date of this
Agreement to disburse the proceeds of such Term Loan, are subject to fulfillment
of the following conditions precedent prior to the Term A Loan:

 

(a) Loan Documents. The Loan Documents shall have each been duly executed and
delivered by the respective parties thereto.

 

(b) Corporate Certificates. Agent shall have received all of the following, each
reasonably satisfactory to it in form and substance:

 

(i) The Articles of Incorporation, the Limited Liability Agreement or other
foundational documents of Borrower and each of the Guarantors, certified by an
authorized officer of Borrower or such Guarantor, as the case may be;

 

13



--------------------------------------------------------------------------------

(ii) The Bylaws of Borrower and each of the Guarantors certified by an
authorized officer of Borrower or such Guarantor, as the case may be;

 

(iii) Certified copies of the resolutions adopted by the board of directors of
Borrower authorizing the execution, delivery and performance of the Loan
Documents to which Borrower is a party; and certified copies of the resolutions
adopted by the boards of directors or other applicable management bodies of each
of the Guarantors authorizing the execution, delivery and performance of the
Loan Documents to which such Guarantor is a party.

 

(iv) An incumbency certificate describing the office and identifying the
specimen signatures of the individuals authorized to sign the Loan Documents on
behalf of Borrower or the Guarantors, as the case may be; and

 

(v) A Certificate of Good Standing (or its equivalent) dated as of a recent date
issued by the Secretary of State of the State of Washington in respect of
Borrower and a Certificate of Good Standing (or its equivalent) dated as of a
recent date issued by the Secretary of State of the state of incorporation or
formation of each Guarantor in respect of such Guarantor.

 

(c) Legal Opinion. Agent shall have received the legal opinion of the law firm
of Perkins Coie, as counsel to Borrower addressed to Agent and Lenders in
substantially the form of Exhibit D hereto.

 

(d) Certificate. Agent shall have received an Officer’s Certificate from
Borrower as to the accuracy of Borrower’s representations and warranties set
forth in Article 4 and as to the absence of any Default or Event of Default.

 

(e) Notice of Borrowing. Agent shall have received the Notice of Borrowing in
respect of such Term Loan.

 

(f) Fees and Expenses. Agent shall have received from Borrower all amounts due
under this Agreement on or prior to the date of such Term A Loan, including,
without limitation, the fees due under Section 2.8 and, if requested by Agent,
legal fees and expenses as specified in Section 7.10 of the Revolving Loan
Agreement incorporated herein by reference.

 

(g) Insurance. Agent shall have received evidence reasonably satisfactory to it
that all insurance required by Section 7.7 of the Revolving Loan Agreement
incorporated herein by reference is in full force and effect.

 

(h) Amendment to Revolving Loan Agreement. Agent shall have received an
amendment to the Revolving Loan Agreement duly executed by Borrower, Revolving
Agent and Revolving Lenders, the terms of which provide, without limitation,
that certain Subsidiaries of Borrower shall become Guarantors under the
Revolving Loan Agreement and the effects of the accounting consolidation of
Shurgard Europe with Borrower shall be excluded from the calculation of
financial covenants under the Revolving Loan Agreement.

 

14



--------------------------------------------------------------------------------

(i) Pro Forma Financial Information. Agent shall have received pro forma
Consolidated Financial Statements and pro forma covenant projections, each
covering the period from the date of this Agreement through December 31, 2004
and showing that, after giving effect to the Loan and the amendment to the
Revolving Loan Agreement described in Section 3.1(h), Borrower will be in pro
forma compliance with all of the terms and provisions of the covenants in
Sections 7.11, 7.12, 7.13, 7.14, 7.15, and 8.8 of the Revolving Loan Agreement
incorporated herein by reference.

 

(j) No Default. At the date of such Term Loan, no Default or Event of Default
shall have occurred and be continuing or will have occurred as the result of the
making of such Term Loan; and the representations and warranties of Borrower in
Article 4 shall be true on and as of such date with the same force and effect as
if made on and as of such date.

 

Section 3.2 Conditions to Term B Loan. The obligation of each Lender to make the
Term B Loan on or after the date of this Agreement, and the obligation of Agent
to disburse Term B Loan proceeds, are subject to fulfillment of the following
conditions precedent:

 

(a) Prior Conditions. All of the conditions set forth in Section 3.1 shall have
been satisfied.

 

(b) Notice of Borrowing. Agent shall have received the Notice of Borrowing in
respect of such Term Loan.

 

(c) No Default. At the date of such Term Loan, no Default or Event of Default
shall have occurred and be continuing or will have occurred as the result of the
making of such Term Loan; and the representations and warranties of Borrower in
Article 4 shall be true on and as of such date with the same force and effect as
if made on and as of such date.

 

(d) Annual Audited Financial Statements. Agent shall have received the
Consolidated Financial Statements as of the end of fiscal year 2003, accompanied
by the audit report thereon by PricewaterhouseCoopers (which reports shall be
prepared in accordance with generally accepted accounting principles and shall
not be qualified by reason of restricted or limited examination of any material
portion of the records of Borrower or the GAAP Consolidated Subsidiaries and
shall contain no disclaimer of opinion or adverse opinion).

 

(e) Other Information. Agent and each Lender shall have received such other
statements, opinions, certificates, documents and information as it may
reasonably request in order to satisfy itself that the conditions set forth in
this Section 3.2 have been fulfilled.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Incorporation by Reference of Representations and Warranties. The
provisions of Article 6 of the Revolving Loan Agreement are hereby incorporated
by reference in this Agreement to the same extent as if fully set forth herein,
except to the extent that such provisions are expressly excluded or modified
hereunder. Any capitalized terms used in Article 6

 

15



--------------------------------------------------------------------------------

of the Revolving Loan Agreement that are otherwise defined herein shall have the
respective meanings specified in Article 1 of this Agreement.

 

Section 4.2 Pro Forma Financial Information. The pro forma financial
information, statements and projections furnished to the Agent by or on behalf
of the Borrower pursuant to Section 3.1(i) were prepared and furnished to the
Agent in good faith and were based on estimates and assumptions that were
believed by the management of the Borrower to be reasonable in light of then
current and foreseeable business conditions of the Borrower and represented the
Borrower’s management’s good faith estimate of the projected financial
performance of the Borrower based on the information available to the management
of the Borrower at the time so furnished.

 

Section 4.3 Disclosure Letter. Lenders and Agent hereby acknowledge that they
have received a letter from Harrell Beck that was posted to IntraLinks on March
29, 2004, containing certain disclosures relating to the re-audit of Borrower’s
fiscal years 2001 and 2002, the audit of Borrower’s fiscal year 2003, and
certain related matters discussed therein, which is intended to supplement
Borrower’s representations and warranties hereunder.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Section 5.1 Incorporation by Reference of Affirmative Covenants. The provisions
of Article 7 of the Revolving Loan Agreement are hereby incorporated by
reference in this Agreement to the same extent as if fully set forth herein,
except to the extent that such provisions are expressly excluded or modified
hereunder. Any capitalized terms used in Article 7 of the Revolving Loan
Agreement that are otherwise defined herein shall have the respective meanings
specified in Article 1 of this Agreement. Notwithstanding the foregoing,
Sections 7.1 and 7.10(b) of the Revolving Loan Agreement shall not be
incorporated by reference in this Agreement.

 

Section 5.2 Use of Proceeds from Loan. The proceeds of the Loan may be used only
to reduce the outstanding principal amount of the Revolving Loans.

 

Section 5.3 Expenses of Administering Loan. Borrower will pay or reimburse Agent
for all out-of-pocket expenses reasonably incurred by Agent in connection with
administration of the Loan, including the costs of any site visits deemed
necessary by Agent (provided, however, that Borrower shall not be obligated to
reimburse Agent for any such expenses in excess of $15,000 prior to the Maturity
Date, without duplication of any expenses paid to the Revolving Agent pursuant
to Section 7.10(b) of the Revolving Loan Agreement, except that such limit shall
not apply to any expenses or costs incurred after the occurrence and during the
continuation of an Event of Default).

 

Section 5.4 Public Information. Borrower hereby acknowledges that (a) Agent will
make available to Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be

 

16



--------------------------------------------------------------------------------

“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Agent and Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to
Borrower or its securities for purposes of United States federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public;” and (z)
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public.” For the avoidance of doubt, Agent and Lenders shall maintain
the confidentiality of all Borrower Materials that constitute Information (as
defined in Section 9.10), including without limitation Borrower Materials marked
“PUBLIC”, except such Borrower Materials as may be disclosed pursuant to Section
9.10.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

Section 6.1 Incorporation by Reference of Negative Covenants. The provisions of
Article 8 of the Revolving Loan Agreement are hereby incorporated by reference
in this Agreement to the same extent as if fully set forth herein, except to the
extent that such provisions are expressly excluded or modified hereunder. Any
capitalized terms used in Article 8 of the Revolving Loan Agreement that are
otherwise defined herein shall have the respective meanings specified in Article
1 of this Agreement.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

Section 7.1 Incorporation by Reference of Events of Default. The provisions of
Article 9 of the Revolving Loan Agreement are hereby incorporated by reference
in this Agreement to the same extent as if fully set forth herein, except to the
extent that such provisions are expressly excluded or modified hereunder.
Notwithstanding the foregoing, the parenthetical “(including, without
limitation, any mandatory principal prepayment required under Section 2.4(b))”
in Section 9.1(a)(ii) shall not be incorporated by reference in this Agreement.
Any capitalized terms used in Article 9 of the Revolving Loan Agreement that are
otherwise defined herein shall have the respective meanings specified in Article
1 of this Agreement; provided, that all references in the Revolving Loan
Agreement to “Revolving Loan Maturity Date” shall be replaced with references to
“Loan Maturity Date” and all references to “Revolving Loans” shall be replaced
with references to “Term Loans.”

 

Section 7.2 Cross-Default. The occurrence of an “Event of Default” under the
Revolving Loan Agreement shall constitute an “Event of Default” hereunder.

 

17



--------------------------------------------------------------------------------

Section 7.3 Waiver of Default. Borrower, Lenders and Agent agree that,
notwithstanding anything in this Agreement to the contrary, in the event that
Borrower fails to deliver fiscal year 2003 financial information as and when
required under Section 1008 of that certain Indenture dated as of April 25, 1997
between Borrower and LaSalle National Bank (the “Indenture”), such failure shall
not constitute a Default under this Agreement unless and until Borrower shall
have failed to provide such financial information to each of the parties
entitled to receive it by May 15, 2004.

 

ARTICLE 8

 

AGENT

 

Section 8.1 Authorization and Action. Each Lender hereby appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. Agent shall have no
duties or responsibilities except those expressly set forth in this Agreement.
The duties of Agent shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender; and nothing in this Agreement or the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the other Loan Documents
except as expressly set forth herein. As to any matters not expressly provided
for by this Agreement, including enforcement or collection of the Loan, Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders, provided that Agent shall not be
required to take any action which exposes Agent to personal liability or which
is contrary to the Loan Documents or applicable law and provided, further, that
without the consent of all Lenders, Agent shall not: (i) change or modify the
amount of the Term Loans, any Lender’s Pro Rata Share, or Funded Pro Rata Share
of the Commitment, the definition of “Majority Lenders,” the terms of this
Section 8.1, the timing or rates of interest payments, the timing or amount of
facility fees, the timing or amounts of principal payments due in respect of the
Loan, any forgiveness of all or any portion of the Loan or extension of the
maturity date thereof, any provision in this Agreement requiring approval by a
certain percentage of Lenders; or (ii) discharge any Guarantor (except in
connection with the sale or other disposition of such Guarantor expressly
permitted by this Agreement); or (iii) waive any Event of Default under Section
9.1(m) of the Revolving Loan Agreement incorporated herein by reference; and
provided, further, that the terms of Section 2.3 and this Article 8 shall not be
amended without the prior written consent of Agent (acting for its own account).
In the absence of instructions from the Majority Lenders, Agent shall have
authority (but no obligation), in its sole discretion, to take or not to take
any action, unless this Agreement specifically requires the consent of Lenders
or the consent of the Majority Lenders and any such action or failure to act
shall be binding on all Lenders. Each Lender shall execute and deliver such
additional instruments, including powers of attorney in favor of Agent, as may
be necessary or desirable to enable Agent to exercise its powers hereunder.

 

18



--------------------------------------------------------------------------------

Section 8.2 Duties and Obligations.

 

(a) Neither Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or any of them under
or in connection with this Agreement except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, Agent (i) may treat each Lender which is a party hereto as the party
entitled to receive payments hereunder until Agent receives written notice of
the assignment of such Lender’s interest herein signed by such Lender and made
in accordance with the terms hereof and a written agreement of the assignee that
it is bound hereby as it would have been had it been an original party hereto,
in each case in form satisfactory to Agent; (ii) may consult with legal counsel
(including counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement, the other Loan Documents or in any
instrument or document furnished pursuant hereto or thereto; (iv) shall not have
any duty to ascertain or to inquire as to the performance of any of the terms,
covenants, or conditions of the Loan Documents on the part of Borrower or as to
the use any of the proceeds of the Loan or as to the existence or possible
existence of any Default or Event of Default; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, effectiveness, or value of this Agreement or of any instrument or
document furnished pursuant hereto; and (vi) shall incur no liability under or
in respect to this Agreement by acting upon any oral or written notice, consent,
certificate or other instrument or writing (which may be by telegram, facsimile
transmission, cable or telex) believed by it to be genuine and signed or sent by
the proper party or parties or by acting upon any representation or warranty of
Borrower made or deemed to be made hereunder.

 

(b) Agent will account to each Lender in accordance with Section 2.7(c) for
payments of principal of, and interest on, the Loan which are received by Agent
from Borrower and will promptly remit to Lenders entitled thereto all such
payments. If and to the extent that Agent receives any such payment on or before
12:00 noon, Seattle time, and otherwise in accordance with Section 2.7(a) and
Agent has not remitted the appropriate portion thereof to any Lender by the
close of business on that day, then Agent shall pay interest on such amount to
such Lender at the Federal Funds Rate for each day until such remittance is
made. Agent will transmit to each Lender copies of all documents received from
Borrower pursuant to the requirements of this Agreement other than documents
which by the terms of this Agreement Borrower is obligated to deliver directly
to Lenders. Agent will give ten (10) days prior written notice to all Lenders of
any matter requiring approval by all Lenders or by the Majority Lenders;
provided, however, that this notice requirement shall not modify or affect the
right or obligation of Agent to act or refrain from acting upon the instructions
or with the consent of all Lenders or Majority Lenders, as applicable, pursuant
to this Article 8.

 

(c) Each Lender or its assignee organized outside of the United States shall
furnish to Agent in a timely fashion such documentation (including, but not by
way of limitation, IRS Forms W-8BEN and W-8ECI) as may be required by applicable
law or regulation to establish such Lender’s exemption from U.S. income tax
withholding. Any form required to be provided by a Lender or its assignee
pursuant to this Section 8.2(c) shall be delivered by such Lender to Agent (i)
on or before the date such Lender or assignee becomes a party to this Agreement
or, if later, prior to the time any payment is due to such Lender or such
assignee

 

19



--------------------------------------------------------------------------------

under this Agreement, (ii) before the expiration, obsolescence or invalidity of
any such form previously delivered by such Lender or such assignee to Agent, and
(iii) before or promptly after the occurrence of any event requiring a change in
the most recent form previously delivered by such Lender or such assignee to
Agent pursuant to this Section 8.2(c). The Borrower shall be entitled to rely
upon such forms in Agent’s possession until receipt of any revised or successor
form pursuant to the preceding sentence. For any period with respect to which a
Lender or its assignee is required pursuant to this Section 8.2(c) to provide a
form to Agent but has failed to do so, such Lender shall not be entitled to any
indemnification or additional payments with respect to Taxes pursuant to
Sections 7.10(a) or 7.17(a) of the Revolving Loan Agreement incorporated herein
by reference to the extent that such Taxes are imposed solely as a result of
such failure.

 

Section 8.3 Dealings Between Agent and Borrower. With respect to its commitment
to lend under this Agreement and the portion of the Loan made by it, Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent, and the term “Lender” shall unless otherwise expressly indicated include
Agent in its individual capacity. Agent may accept deposits from, lend money to,
act and generally engage in any kind of business with Borrower and any person
which may do business with Borrower, all as if Agent were not Agent hereunder
and without any duty to account therefor to Lenders.

 

Section 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based upon
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

 

Section 8.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower) ratably according to their respective Pro Rata Shares
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by Agent under this Agreement
or any other Loan Document, except any such as result from Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly on demand in proportion to its Pro Rata
Shares for any out-of-pocket expenses, including legal fees (including
reasonable allocated costs of in-house counsel), incurred or advances made by
Agent in connection with the administration or enforcement of or the
preservation or protection of any rights under this Agreement or any other Loan
Document (to the extent that Agent is not reimbursed for such expenses by
Borrower).

 

Section 8.6 Successor Agent. Agent may give written notice of resignation at any
time to Lenders and Borrower and may be removed by Majority Lenders: (i) at any
time with cause, or (ii) at any time when Agent’s Pro Rata Share of the
Commitment as a Lender equals zero. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint

 

20



--------------------------------------------------------------------------------

a successor Agent. If no successor Agent shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of Lenders, appoint a successor Agent, which shall be a bank organized under the
laws of the United States or of any state thereof, or any affiliate of such
bank, and having a combined capital and surplus of at least Five Hundred Million
Dollars ($500,000,000). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. If no successor Agent has accepted appointment
as Agent by the date which is thirty (30) days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless be
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Majority Lenders appoint a
successor Agent. Notwithstanding any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Article 8 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.

 

Any company into which Agent may be merged or converted or with which it may be
consolidated or any company resulting from any merger, conversion or
consolidation to which it shall be a party or, with Borrower’s consent, any
company to which Agent may sell or transfer all or substantially all of its
agency relationships shall be the successor to Agent without the execution or
filing of any paper or further act, anything herein to the contrary
notwithstanding.

 

Section 8.7 Application of Article 8. The provisions set forth in this Article 8
are intended to address the relationship between Agent and Lenders, and shall
not affect any of the rights and obligations of Borrower set forth elsewhere in
this Agreement.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.1 No Waiver; Remedies Cumulative. No failure by Agent or Lenders to
exercise, and no delay in exercising, any right, power or remedy under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or remedy under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The exercise of any right, power, or remedy shall in no event constitute
a cure or waiver of any Event of Default or prejudice the rights of Agent or
Lenders in the exercise of any right hereunder or thereunder. The rights and
remedies provided herein and therein are cumulative and not exclusive of any
right or remedy provided by law.

 

Section 9.2 Governing Law. This Agreement and the other Loan Documents shall be
governed by and construed in accordance with the laws of the State of Washington
without regard to principles of conflicts of laws.

 

Section 9.3 Consent to Jurisdiction; Waiver of Immunities. Borrower, Agent and
Lenders hereby irrevocably submit to the nonexclusive jurisdiction of any state
or federal court sitting in Seattle, King County, Washington, in any action or
proceeding brought to enforce or

 

21



--------------------------------------------------------------------------------

otherwise arising out of or relating to any Loan Document and irrevocably waive
to the fullest extent permitted by law any objection which they may now or
hereafter have to the laying of venue in any such action or proceeding in any
such forum, and hereby further irrevocably waive any claim that any such forum
is an inconvenient forum. Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law.
Nothing in this Section 9.3 shall impair the right of Agent or a Lender or the
holder of any Note to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction, and Borrower irrevocably
submits to the nonexclusive jurisdiction of the appropriate courts of the
jurisdiction in which Borrower is incorporated or sitting and any place where
property or an office of Borrower is located.

 

Section 9.4 Jury Waiver. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY, TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.5 Notices. All notices and other communications provided for in any
Loan Document shall be in writing (unless otherwise specified) and shall be
mailed (with first class postage prepaid) or sent or delivered to each party by
telefax or courier service at the address or telefax number set forth under its
name on the signature page hereof, or at such other address as shall be
designated by such party in a written notice to the other parties. Except as
otherwise specified all notices and communications if duly given or made shall
be effective upon receipt. Neither Agent nor any Lender shall incur any
liability to Borrower for actions taken in reliance on any telephonic notice
referred to in this Agreement which Agent believes in good faith to have been
given by a duly authorized officer or other person authorized to borrow or give
such telephonic notice hereunder on behalf of Borrower.

 

Section 9.6 Assignment.

 

(a) Assignments by Borrower. This Agreement and each of the other Loan Documents
shall be binding upon and inure to the benefit of the parties and their
respective Successors and assigns, provided that Borrower may not assign or
otherwise transfer all or any part of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of Agent acting
on behalf of all Lenders.

 

(b) Assignments by Lender. Each Lender may, after consultation with Borrower and
Agent, assign all or a portion of its Loan or Commitment and its other rights
and obligations under the Loan Documents to any financial institution reasonably
acceptable to Borrower and Agent; provided, however, that any Lender may at any
time after the occurrence and during the continuation of a Default or Event of
Default assign all or a portion of its Loan or Commitment and its other rights
and obligations under the Loan Documents with or without the prior written
consent of Borrower (but not without the prior written consent of Agent, which
may not be unreasonably withheld). All assignments must be in minimum amounts of
$5,000,000. A $3,500 assignment fee is payable to Agent by the assignee before
any assignment becomes effective. Notwithstanding the foregoing, any Lender may
at any time assign and pledge all or

 

22



--------------------------------------------------------------------------------

any portion of its Loan or Commitment, its Notes, and its other rights and
obligations under the Loan Documents to any Affiliate, and to any Federal
Reserve Bank as collateral security pursuant to Regulation A and any Operating
Circular issued by such Federal Reserve Bank, with or without the prior written
consent of Borrower and Agent. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

(c) Sale of Participations by Lender. Any Lender may sell participations in any
portion of its Loans or Commitment or of its right, title and interest therein
or thereto or in or to this Agreement to any other person without obtaining
Borrower’s or Agent’s consent provided that such Lender notifies Agent and
Borrower of the sale. In the case of any sale of a participation by any Lender
hereunder (as distinguished from an assignment), such Lender shall remain fully
liable hereunder, the participant shall not acquire any direct rights against
Borrower, Agent or any Lender under any Loan Document, Agent and Borrower shall
continue to deal exclusively with such Lender and shall not have any obligations
whatsoever to such participant. Participations must be in minimum amounts of
$5,000,000. Participations with limited voting rights are permitted, but limited
to the minimum participation amount.

 

Section 9.7 Severability. Any provision of any Loan Document which is prohibited
or unenforceable in any jurisdiction shall as to such jurisdiction be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

Section 9.8 Survival; Discharge. The representations, warranties and indemnities
of Borrower in the Loan Documents in favor of Agent and Lenders shall survive
the execution and delivery of the Loan Documents and the making of the Term
Loans until the Loan is paid and performed in full and Lenders have no further
commitment to lend under this Agreement, except in the case of the indemnities
set forth in Section 7.17 of the Revolving Loan Agreement incorporated herein by
reference which shall survive indefinitely.

 

Section 9.9 Executed in Counterparts. The Loan Documents may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

Section 9.10 Confidentiality. Each of the Agent and Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ (as defined below)
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee or
prospective

 

23



--------------------------------------------------------------------------------

assignee permitted under Section 9.6(b) or 9.6(c) and any permitted assignee
under Section 9.6(a), or (2) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of Borrower; (g) with the consent of Borrower; (h) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to Agent or any
Lender on a nonconfidential basis from a source other than Borrower; (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates; or
(j) to market data collectors, and similar service providers to the lending
industry and in connection with the administration and management of this
Agreement, the Loan and Loan Documents. For the purposes of this Section,
“Information” means the existence of this Agreement and all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to Agent or any Lender on a nonconfidential basis
prior to disclosure by Borrower; provided that, in the case of information
received from Borrower after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. For the purposes
of this Section, “Affiliate” means, as to any Person, any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The obligations under this Section
9.10 shall survive the expiration of this Agreement and shall remain in effect
for two years after the Maturity Date.

 

Section 9.11 USA Patriot Act Notice. Agent and each Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Agent and each Lender to identify Borrower in
accordance with the Patriot Act.

 

Section 9.12 Provisions Incorporated by Reference. With respect to any provision
of this Agreement incorporated by reference from the Revolving Loan Agreement,
such provision shall be incorporated from the Revolving Loan Agreement as of the
date hereof, and any future amendment or termination of the Revolving Loan
Agreement shall not affect such provision.

 

Section 9.13 Entire Agreement; Amendment, Etc. The Loan Documents comprise the
entire agreement of the parties and may not be amended or modified except by
written agreement of Borrower and Agent executed in conformance with the terms
of Section 8.1. No provision of this Agreement or any other Loan Document may be
waived except in writing and then only in the specific instance and for the
specific purpose for which given.

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

24



--------------------------------------------------------------------------------

Section 9.14 Effective Date. This Agreement shall become effective immediately
upon the satisfaction (or the waiver by Agent) of all of the Conditions to Term
A Loan set forth in Section 3.1 hereof (such effective date being referred to
herein as the “Effective Date”).

 

Section 9.15 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof,
Lenders, their respective Affiliates and any assignee or participant of a Lender
in accordance with the applicable provisions of the Loan Documents are hereby
authorized by Borrower at any time or from time to time, without notice to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, time or demand, including without limitation indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by Lenders, their respective Affiliates
or any assignee or participant of a Lender in accordance with the applicable
provisions of the Loan Documents to or for the credit or the account of Borrower
or any Guarantor against and on account of the obligations of Borrower or any
Guarantor under the Loan Documents irrespective of whether or not (a) Lenders
shall have made any demand under any Loan Documents or (b) the Agent shall have
declared any or all of the obligations of Borrower or any Guarantor under the
Loan Documents to be due and payable and although such obligations shall be
contingent or unmatured. Notwithstanding the foregoing, neither the Agent nor
any Lender shall exercise, or attempt to exercise, any right of setoff, banker’s
lien, or the like, against any deposit account or property of Borrower or any
Guarantor held by the Agent or any Lender, without the prior written consent of
the Majority Lenders, and any Lender violating this provision shall indemnify
the Agent from any and all costs, expenses, liabilities and damages resulting
therefrom. The contractual restriction on the exercise of setoff rights provided
in the foregoing sentence is solely for the benefit of the Agent and Lenders and
may not be enforced by Borrower or any Guarantor.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.

 

BORROWER: SHURGARD STORAGE CENTERS, INC. a Washington corporation

By

 

Chris McKay

   

--------------------------------------------------------------------------------

Its

 

EVP

 

Address:

 

1155 Valley Street,

Seattle, WA 98109-4426

Attn: Chris McKay

Telephone:

 

(206) 652-3854

Telefax:

 

(206) 652-3710

 

25



--------------------------------------------------------------------------------

Commitment

  

Pro Rata Share

$51,000,000

  

51%

 

LENDERS:

BANK OF AMERICA, N.A.

a national banking association

By

 

Gordon H. Gray

   

--------------------------------------------------------------------------------

Its

 

Senior Vice President

 

Address:

 

Bank of America Tower

WA1-501-35-01

800 Fifth Avenue, Floor 35

Seattle, WA 98104

Attn: Robert D. Peters

Strategy Team

Telephone:

 

(206) 358-3133

Telefax:

 

(206) 585-1794

 

26



--------------------------------------------------------------------------------

Commitment

  

Pro Rata Share

$14,000,000

   14%

 

COMMERZBANK AKTIENGESELLSCHAFT,

NEW YORK AND GRAND CAYMAN

BRANCHES

a German banking corporation

By  

/s/ Illegible

   

--------------------------------------------------------------------------------

Its

 

Illegible

   

Assistant Treasurer

By  

/s/ Christan Berry

   

--------------------------------------------------------------------------------

Its

 

Christan Berry

   

Vice President

Address:

 

Commerzbank AG

2 World Financial Center, Floor 34

New York, NY 10281

Telephone:

 

(212) 266-7632

Telefax:

 

(212) 266-7565

 

27



--------------------------------------------------------------------------------

Commitment

  

Pro Rata Share

$20,000,000    20%

 

KEYBANK NATIONAL ASSOCIATION

a national banking association

By  

/s/ Illegible

   

--------------------------------------------------------------------------------

Its

 

Vice President

Address:

 

CO-02-WT-0401

1675 Broadway

Denver, CO 80202

Attn: Scott Child_

Telephone:

 

(206) 684-6085

Telefax:

 

(206) 684-6035

 

28



--------------------------------------------------------------------------------

Commitment

  

Pro Rata Share

$15,000,000

  

15%

 

LASALLE BANK NATIONAL ASSOCIATION

By  

/s/ Klay Schmeisser

   

--------------------------------------------------------------------------------

Its

 

First Vice President

Address:  

135 South LaSalle Street

Suite 1225

Chicago, Illinois 60603

Attn: Klay Schmeisser

Telephone:

 

(312) 904-0647

Telefax:

  (312) 904-6991

 

29



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.

By  

/s/ Dora A. Brown

   

--------------------------------------------------------------------------------

Its

 

VICE PRESIDENT

Address:

 

Bank of America Tower

WA1-501-37-20

800 Fifth Ave., Floor 37

Seattle, WA 98104-7001

Attn: Dora A. Brown

Commercial Agency Management

Telephone:

 

(206) 358-0101

Telefax:

 

(206) 358-0971

 

30